 Case 8:21-cv-01186-KKM-AEP Document 4 Filed 05/19/21 Page 1 of 2 PageID 91




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

SUSAN SAUNDERS,

       Plaintiff,

v.                                                Case No. 8:21-cv-1186-KKM-AEP

J.P. MORGAN TREASURY
TECHNOLOGIES CORPORATION
and CBRE, INC.,

     Defendants.
____________________________________/

                                        ORDER

       Defendant CBRE filed a Notice of Removal, (Doc. 1), on May 14, 2021, notably

failing to comply with the requirement of 28 U.S.C. § 1146(b)(2)(A) that all defendants

consent to the removal of the action. See Russell Corp. v. Am. Home Assurance Co., 264

F.3d 1040, 1044, 1049 (11th Cir. 2001). On May 17, 2021, Defendant CBRE then filed

a Notice of Withdrawal of Notice of Removal. (Doc. 3). Defendant CBRE represents

that the Notice of Removal has not yet been filed with the State court and that it has

not given notice to the Plaintiff; therefore, the Court finds that removal has not been

properly effected under 28 U.S.C. § 1446(d). See also 14C Wright, Miller, & Cooper,

Federal Practice and Procedure: Jurisdiction § 3736 (4th ed.). Given Defendant CBRE’s notice

of withdrawal of removal and request that the action be remanded, the Court finds that,

although it has jurisdiction remand is appropriate. See Peterson v. BMI Refractories, 124
Case 8:21-cv-01186-KKM-AEP Document 4 Filed 05/19/21 Page 2 of 2 PageID 92




F.3d 1386, 1395 (11th Cir. 1997) (stating that “failure of notice to the state court is a

procedural defect that does not defeat federal jurisdiction” but that the defects might

justify a remand). Accordingly, the Court accepts the Notice of Withdrawal of the

Notice of Removal and REMANDS this action to the Circuit Court of the Thirteenth

Judicial Circuit in and for Hillsborough County, Florida, for further proceedings. The

Clerk is directed to terminate all pending motions and close the case.

      ORDERED in Tampa, Florida, on May 19, 2021.
